Citation Nr: 0526249	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana





THE ISSUE

Entitlement to service connection for bronchial asthma 
secondary to service-connected post-traumatic stress disorder 
(PTSD).






ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from November 1988 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Subsequently, the claims file was transferred to the RO in 
New Orleans, Louisiana.

The issues regarding service connection for bronchial asthma 
and tinea pedis, as well as the claim of an increased rating 
for PTSD, were the subject of a January 2004 Remand.  In a 
May 2005 rating action the RO granted service connection for 
tinea pedis.  The RO also granted a 100 percent evaluation 
for PTSD, effective in December 1998.  These are considered 
full grant of benefits.  Accordingly, the Board shall only 
review the issue outlined on the title page.  


FINDING OF FACT

The currently diagnosed asthma is not causally related to 
service or the service-connected PTSD.


CONCLUSION OF LAW

Service connection for asthma, claimed as secondary to the 
service-connected PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that as a result of his service-connected 
PTSD he developed bronchial asthma.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2001, September 2001, and March 2004.  The content of the 
notice in March 2004, in particular, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a supplemental statement of the case in May 
2005 readjudicated the claim reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination.  

The RO notified the veteran in writing of a scheduled hearing 
in November 2003.  The veteran failed to appear in December 
2003 for his scheduled videoconference hearing before a 
Veteran's Law Judge.  While VA has a statutory duty to assist 
the veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

The service medical records do not show complaints, findings, 
or diagnoses regarding bronchial asthma during service.  At 
his enlistment examination in October 1988, the veteran 
denied a history of asthma.  He was treated for an upper 
respiratory infection vs. allergic rhinitis in May 1994.  The 
record does not contain a discharge examination report.  

In June 1999, the RO granted service connection for PTSD.  

VA outpatient records dated between 1998 and 2003 show that 
the veteran was receiving treatment for various disabilities 
including asthma.  In November 1998, the veteran reported 
that he had been short of breath for the previous 2 days.  It 
was noted that he was using someone else's asthma medication.  
The diagnostic assessment was restrictive airway disease, 
bronchitis.  In December 1998, it was noted that the veteran 
had completed a 3 week treatment with oral steroids.  He 
reported that he had asthma since childhood.  In May 1999, it 
was reported that he was currently taking medication for 
asthma.  

The Board remanded the case in January 2004 for examination 
to determine if the veteran's asthma was related to military 
service including PTSD. 

A VA examination was conducted in January 2005.  The veteran 
reported that he had asthma since 1997.  The examiner 
reviewed the record and noted that the veteran began using 
crack cocaine in approximately 1997.  The physician noted 
that research indicates that pulmonary complications of 
cocaine abuse included cocaine-induced bronchospasm and 
wheezing.  The examiner quoted studies and noted that 25 
percent of cocaine abusers develop nonspecific respiratory 
complaints.  The examiner concluded that the veteran's 
"asthma" resulted from tobacco use and crack cocaine use.  
Further, the veteran did not have a disabling form of asthma 
and likely had acute episodes of reactive airway disease due 
to either cocaine use or tobacco use, which induced 
bronchospasm.  Although the veteran reported a 10-year 
history of tobacco smoking, the examiner noted that in 
September 2001, the veteran reported a 9-year history of 
smoking.  

Criteria and analysis concerning service connection for 
asthma secondary to service connected PTSD.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 101(24), 1110 (wartime), 1131 
(peacetime); 38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a 
service-connected disability has aggravated a non-service-
connected condition; when aggravation of a non-service-
connected is proximately due to or the result of a service-
connected disorder, the veteran will be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation. 
Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, the Board points out that that substance abuse is 
deemed by statute to be the result of willful misconduct and 
cannot itself be service connected.  See Gabrielson v. Brown, 
7 Vet. App. 36, 41 (1994); 38 U.S.C.A. § 105(a), 1110. 

The veteran has diagnoses of asthma since 1998.  
Significantly, there are no in-service complaints, findings 
or diagnoses of asthma.  Further, the record reflects that 
the initial diagnosis of asthma was in 1998, more than 4 
years after his separation from service, and there is no 
competent medical evidence showing that his asthmatic 
disorder is related to service.  

The veteran has alternatively claimed that his service-
connected PTSD causes his asthma.  However, there is no 
competent medical evidence to establish secondary service 
connection for asthma, including under the Allen theory of 
aggravation.

Although the veteran has claimed that his asthma is related 
to service or to his service-connected PTSD, he is a layman 
and thus does not have competence to give a medical opinion 
on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In fact, the only medical opinion of record regarding the 
etiology of his asthma indicates that it is related to either 
his tobacco use or cocaine use.

The clear preponderance of the evidence shows that the 
veteran's asthma is not related to service or to the service-
connected PTSD, and that service connection on a direct or 
secondary basis is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


\


ORDER

Service connection for bronchial asthma on a direct or 
secondary basis is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


